 1
 2   Roger S. Bonakdar, #253920
     2344 TULARE ST., SUITE 301
 3   FRESNO, CALIFORNIA 93721
     PHONE (559) 495-1545
 4   FAX (559) 495-1527
 5
     Attorney for DEFENDANT, MARCO MOSQUEDA
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                                ******

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00122-3 DAD-BAM

12                                 Plaintiff,            STIPULATION AND ORDER TO
                                                         CONTINUE SENTENCING
13                          v.
                                                         Sentence Date: July 15, 2019
14   MARCO MOSQUEDA,                                     Time: 10:00 a.m.
                                                         Courtroom 5
15                                Defendant.             Hon. Dale A. Drozd
16
17
18          WHEREAS the Sentencing Hearing has been scheduled in this matter for July 15, 2019.
19          WHEREAS Roger S. Bonakdar, counsel for Defendant Marco Mosqueda (herein “Mr.
20   Mosqueda”) requests a continuance of the July 15, 2019, Sentencing so that he may meet with
21   Mr. Mosqueda and to complete steps necessary for the Government to, and for the Court to
22   apply, a “safety valve” and First Step compliant sentence. This will result in changes to the
23   PSR and further informal and formal objections.
24          WHEREAS Mr. Mosqueda has not yet debriefed. This debriefing will have a significant
25   impact on Mr. Mosqueda’s sentencing guideline calculation, for safety valve purposes.
26          Further, Mr. Mosqueda has not completed the sentencing video. Additional time is
27   required to complete the sentencing video.
28




                                                     1
 1          WHEREAS counsel for the parties have met and conferred concerning the continuance,
 2 and the Government and Probation are in agreement.
 3          THEREFORE, IT IS STIPULATED by and between the parties that the July 15, 2019,
 4 sentencing hearing be continued to October 21, 2019, or in the alternative to a date not less than
 5 90 days from the July 15, 2019, sentencing date.
 6          THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be executed
 7 in multiple counterparts, and that said counterparts (when offered together) shall constitute a
 8 fully executed original. In this regard, signatures by facsimile shall be given the same force
 9 and effect as originals.
10          IT IS SO STIPULATED:
11 Dated: July 11, 2019                                  United States Attorney’s Office
12
13                                                 By: /s/Melanie L. Alsworth
14                                                       MELANIE L. ALSWORTH
15                                                       Assistant United States Attorney
16 Dated: July 11, 2019                                  UNITED STATES PROBATION
17
18                                                       /s/ Megan D. Pascual
19                                                       MEGAN D. PASCUAL
20                                                       United States Probation Officer
21 Dated: July 11, 2019                                  BONAKDAR LAW FIRM
22
23                                                  By: /s/ Roger S. Bonakdar
24                                                        ROGER S. BONAKDAR
25                                                        Attorney for Defendant
26                                                        MARCO MOSQUEDA
27
28




                                                    2
 1                                            ORDER
 2         The Stipulation to Continue Sentencing Hearing having come before this Court and
 3 good cause appearing therefore;
 4         IT IS HEREBY ORDERED that the July 15, 2019, Sentencing hearing is hereby
 5 continued to October 22, 2019.
 6         IT IS FURTHER ORDERED that the deadlines for exchange of informal objections,
 7 and filing of formal objections and sentencing memoranda, shall be extended to reconcile with
 8 the continued Sentencing Hearing date.
 9
     IT IS SO ORDERED.
10
11      Dated:    July 12, 2019
                                                      UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  3
